Citation Nr: 1130325	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hearing loss, tinnitus, and hypertension, and confirmed and continued the 10 percent evaluation in effect for duodenal ulcer.

The issues of entitlement to an increased evaluation for laceration of the 5th finger of the left hand and ulceration of scalp, healed, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for approximately 30 years thereafter, and there is no competent and probative evidence indicating that the Veteran's current hypertension is related to service.

2.  The Veteran's duodenal ulcer is manifested by continuous moderate manifestations with complaints of abdominal pain, indigestion, feelings of regurgitation, belching, constipation, and lack of energy with episodes of sudden weakness, and reports of recurrent melena once or twice a month for 3 to 4 days at a time.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2010).

2.  The criteria for an evaluation for duodenal ulcer of 20 percent, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection and his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific"). The letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  A similar letter was issued in February 2009.  The June 2007 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, the reports of VA examinations, VA treatment records, private treatment records, and written statements from the Veteran.

The Board notes that the Veteran has not been given a VA examination for his hypertension claim.  However, as will be discussed more fully below, the evidence fails to show that the Veteran had any treatment or diagnosis of hypertension during service or for many years thereafter, and the competent and probative evidence fails to suggest a link between the Veteran's current hypertension and active service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).
As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.	Hypertension

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In his June 2007 claim, the Veteran stated that his hypertension remains a problem.

The Veteran's service treatment records are negative for any complaints, findings, or treatment with regards to hypertension, and a separation examination is not of record.  

The earliest indication in the record of any hypertension is a June 1993 private treatment record revealing that the Veteran had a history of hypertension.  Recent VA treatment records dating since December 2007 in addition to private treatment reports include hypertension among the Veteran's ongoing diagnoses. 

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  

The evidence does not suggest, and the Veteran has not alleged, that his hypertension arose during service or within one year following discharge from service.  As noted above, the service treatment records are negative for any findings or diagnosis with regards to hypertension, and the earliest indication of record of any hypertension was in June 1993, approximately 30 years after discharge from active service.  

Further, there is no competent medical opinion of record linking the Veteran's currently diagnosed hypertension with active service.  To the extent the Veteran contends that his hypertension is related to his active service, he is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the existence of hypertension or the etiology.  In this regard, medical testing is required to establish the presence of hypertension and medical expertise is required to determine the etiology of such.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The competent medical evidence of record fails to even suggest a link between the Veteran's hypertension and his active service, and the Board finds such evidence to be of more probative value than the Veteran's lay assertions as to the etiology of his hypertension.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding of service connection for hypertension on a direct or presumptive basis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's hypertension claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




II.	Duodenal ulcer

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For a duodenal ulcer, a 10 percent rating is warranted if the disorder is mild with recurring symptoms once or twice yearly.  A 20 percent rating is warranted if the disorder is moderate with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted if the disability is moderately severe; the manifestations are less than those of severe duodenal disease but there is impairment of health manifested by anemia and weight loss; or there are recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted if the disability is severe, manifested by pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2010).

Turning to the evidence, private treatment records show that the Veteran sought treatment in June 2005 with a two-day history of melena that week.  The assessment included melena and the physician indicated that the Veteran probably had a gastrointestinal (GI) bleed from peptic ulcer disease likely related to his medication use.  A June 2005 colonoscopy yielded an impression of sigmoid diverticulosis.  The impression of an esophagogastroduodenoscopy performed the same day included duodenitis.  A July 2005 surgical pathology report indicates a diagnosis of chronic gastritis, gastric antral biopsies.  A computed tomography (CT) scan of the pelvis the same month showed diverticulosis.  

The Veteran was provided with a VA stomach, duodenum, and peritoneal adhesions examination in July 2007.  The examiner noted that while in the service the Veteran was diagnosed with a bleeding duodenal ulcer for which he was treated.  The examiner reported that about a year and a half prior to the examination the Veteran was discovered to have OP positive stools.  He underwent a colonoscopy and an endoscopy and was found to have duodenal ulcers.  He was put on Nexium and he continued to be on such since that time.  He was also treated for H. Pylori and was found to be H. Pylori negative and irrigation treatment was performed.  The Veteran reported having stable weight, no nausea, and no vomiting.  There were no black stools as of recently, and he endorsed sometimes, not infrequent, abdominal pain.  He said that quite often he feels indigestion and he also had feelings of regurgitation.

Upon physical examination, the general examination was normal.  His abdomen was obese and bowel sounds were present.  There was mild tenderness in the epigastrium, and otherwise, no organomegaly, no rebound, and the extremities had no edema and no cyanosis.  

The diagnosis was of longstanding history of duodenal ulcers, without relief of upper GI bleeding, about two years ago.  The examiner remarked that the Veteran had had duodenal ulcer since documented in 1963, with bleeding as recently as about two years ago.  At that time, he was stable on proton-pump inhibitor.  He was also having elements of gastroesophageal reflux disease, and it was quite possible that the elements of gastroesophageal reflux disease were present way back in 1963.  It was not impossible to discriminate clinically for both conditions.  It was only prudent to say that both conditions are currently present and aggravated, and his symptomatology and the [bleeding] are attributable to aggravation of his known peptic ulcer disease, for which he was hospitalized in 1963.  

A private CT of the abdomen and pelvis performed in September 2008 showed diverticulosis without diverticulitis.

The Veteran was provided another VA stomach, duodenum, and peritoneal adhesions examination in February 2010, during which the claims file was reviewed.  The examiner reviewed the Veteran's treatment history and noted that the Veteran's duodenal ulcer had its onset in 1963 with melena stools secondary to bleedings ulcers.  In 2005 the Veteran had marked melena and heartburn relieved by Ranitidine, which was probably a GI bleed from peptic ulcer disease.  Since that time, the Veteran endorsed recurrent melena once or twice a month for 3 to 4 days at a time, with occasional red blood in small amounts.  The symptoms were worse after he drank alcohol.  The Veteran was on Aspirin daily.  He denied abdominal pain, nausea, or vomiting, but he had no energy, was easily fatigued, and endorsed episodes of sudden weakness, often at night, which were relieved by taking food.  The disability had become progressively worse since onset.  The current medical treatments included Proton Pump Inhibitors and medication.  His response to treatment was good and there were no side effects.  The Veteran's hospitalization and surgical history included treatment in June 2005 for duodenitis and chronic gastritis.  The Veteran denied a history of trauma or neoplasm.  There were no periods of incapacitation due to stomach or duodenal disease.  There were no episodes of abdominal colic, nausea or vomiting, and abdominal distention.  The Veteran denied having any gnawing or burning pain.  There were no post-prandial symptoms of gastric surgery.  With regards to episodes of hematemesis or melena, there had been 3 to 4 days of melena once or twice a month since 2005, with occasional small amounts of red blood.  There was no history of nausea, vomiting, or diarrhea.  Other symptoms present included belching and constipation.  The Veteran was also tense, anxious, and nervous concerning the possibility of a massive bleed.  

Upon physical examination, the examiner noted that there had been no weight change.  There were no signs of significant weight loss or malnutrition and no signs of anemia.  Other findings included obesity, florid external hemorrhoids, and a prostate that was smooth, firm, and enlarged.  No melena was present.  The Veteran had retired in 1993 from his usual occupation of nursing home administrator, due to a heart condition.  The diagnosis was of duodenal ulcer disease with history of recurrent bleeding.  The examiner stated that there were no effects of the problem on the Veteran's usual daily activities but noted that the Veteran was tense, anxious, and nervous with regards to bleeding.    

Recent VA treatment records dating since December 2007 show ongoing diagnoses of duodenal ulcers for which he is treated with medication.

Based on the medical evidence of record, the Board finds that a 20 percent evaluation for duodenal ulcer is more nearly approximated.  38 C.F.R. § 4.7. Moderate recurring episodes of severe symptoms two or three times a year averaging 10 days in duration were not reported.  However, viewing the medical evidence in the light most favorable to the Veteran, the Board is of the opinion that the Veteran's complaints of occasional abdominal pain, indigestion, feelings of regurgitation, belching, constipation, and lack of energy with episodes of sudden weakness, and reports of recurrent melena once or twice a month for 3 to 4 days at a time, with occasional red blood in small amounts, represent continuous moderate manifestations to warrant an increased rating.

However, in order to warrant the next higher evaluation of 40 percent, the evidence would have to demonstrate moderately severe symptoms with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In this case, the medical evidence of record shows a diagnosis of duodenal ulcer disease with history of recurrent bleeding, without anemia, weight loss, malnutrition, or any history of incapacitating episodes.  As such, the Veteran's disability does not warrant a rating in excess of 20 percent because it is not shown to be moderately severe in degree resulting in impairment of health manifested by anemia and weight loss.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his duodenal ulcer and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased rating of 20 percent for duodenal ulcer is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudication of the Veteran's claims for hearing loss and tinnitus.

The Veteran contends that he has problems with his hearing due to exposure to excessive noise from AmTracs, which he claims he was subjected to during his entire tour of duty with the 2nd Marine Amphibious Battalion.  His DD Form 214 indicates that his military specialty was administrative manager.

The service treatment records show that test results during the July 1959 entrance examination indicate a score of 15/15 on the whispered voice test and the ears were evaluated as normal at that time.  A July 1963 entry indicates that audiological testing at that time revealed thresholds in the right ear of 10, 10, 10, 10, 20 and 45, at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 10, 10, 10, 10 and 50.  The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).

Recent VA treatment records show that in December 2007, during the Veteran's initial primary care visit to establish care with VA, he reported progressive hearing loss for years, since being in the military.  He indicated that sounds were muffled.  It was noted that the Veteran was never checked and his assessment included ongoing hearing loss.  It was noted that the Veteran would consult audiology when he returned from Florida in May 2008.  The Board notes that in August 2009 and November 2009, VA referred the Veteran on a fee basis to private audiological treatment providers for audiological assessment and hearing aid evaluation.  A January 2010 entry indicates that the Veteran requested another ear, nose, and throat consultation.

The Board notes that the Veteran has not been provided a pertinent VA examination during the current appeal.  In light of the evidence of some possible high frequency hearing loss during active service, and the Veteran's current complaints of hearing problems which he claims have existed since service, the Board finds that a VA audiological examination should be provided to determine the nature of the Veteran's current hearing loss and/or tinnitus and their possible relationship to active service, including the hearing threshold levels that were documented therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

As noted above, the Veteran was referred by VA to private treatment providers for audiological evaluation in August 2009, November 2009, and possibility again subsequent to those dates.  On remand, after securing any necessary release from the Veteran, the RO/AMC should request any records of such treatment identified by the Veteran.  Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private medical care providers who provided him with audiological treatment since service, to specifically include any providers seen on a fee basis upon referral from VA.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file.  In addition, relevant treatment records from the VA Medical Center in Providence, Rhode Island dating since January 2010 should be obtained.

2.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature of any current hearing loss and tinnitus and to provide an opinion as to their possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide the results from audiometric testing and the diagnoses for any audiological condition(s) identified.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and/or tinnitus identified arose during service or are otherwise related to the Veteran's military service, including the hearing threshold levels that were reported therein.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


